                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

CRH:ICR/AFM/KCB                                   271 Cadman Plaza East
F. #2018R01047                                    Brooklyn, New York 11201



                                                  October 16, 2020


By Email and ECF

James M. Branden
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, and subject to
the terms of the Protective Order entered by the Court on May 29, 2020, the government
hereby furnishes discovery with respect to the above-referenced matter. This disclosure
supplements the government’s earlier disclosures. The government renews its request for
reciprocal discovery from the defendants.

             The government is providing the discovery described below to the defendants
via the USAfx encrypted electronic file transfer system:

                        Description                                          Bates Number
 Documents reflecting the execution of a search warrant on
 or about November 7, 2019, at the residence of defendants        AVENTURA_0000080524-
 Jack Cabasso and Frances Cabasso, and listing evidence           AVENTURA_0000080539
 seized
 Photographs taken during the execution of a search warrant
                                                                  AVENTURA_0000080540-
 on or about November 7, 2019, at the residence of
                                                                  AVENTURA_0000080666
 defendants Jack Cabasso and Frances Cabasso
                          Description                                  Bates Number
 Documents reflecting the execution of a search warrant on
 or about November 7, 2019, at the premises of defendant        AVENTURA_0000080667-
 Aventura Technologies, Inc. at 48 Mall Drive, Commack,         AVENTURA_0000080697
 New York, and listing evidence seized
 Photographs taken during the execution of a search warrant
 on or about November 7, 2019, at the premises of defendant     AVENTURA_0000080698-
 Aventura Technologies, Inc. at 48 Mall Drive, Commack,         AVENTURA_0000081308
 New York
 A spreadsheet listing certain evidence seized pursuant to
 search warrants from the residence of defendants Jack
 Cabasso and Frances Cabasso and from the premises of            AVENTURA_0000081309
 defendant Aventura Technologies, Inc. at 48 Mall Drive,
 Commack, New York

               The spreadsheet provided under Bates number AVENTURA_0000081309 is a
consolidated list of certain evidence seized pursuant to search warrants from the residence of
defendants Jack Cabasso and Frances Cabasso, and from the premises of defendant Aventura
Technologies, Inc. at 48 Mall Drive, Commack, New York. 1 To assist counsel in
determining whether to request copies or an opportunity to inspect specific evidence listed in
the spreadsheet, the government provides below a shorthand guide to the information
conveyed in the spreadsheet’s columns. This information is intended to aid counsel in our
ongoing discussions regarding discovery, and is subject to revision:

                  • The column labeled “Item #” includes a unique identifier beginning
                    with the prefix “1B” for each item of evidence seized.

                  • The column labeled “Type” indicates whether the evidence is “Digital”
                    evidence, such as electronic storage media, “Valuable” property, or
                    “General” evidence, such as paper and other records.

                  • The column labeled “Seizing Address” indicates whether the item was
                    seized from the residence of defendants Jack Cabasso and Frances
                    Cabasso, or from the premises of defendant Aventura Technologies,
                    Inc. at 48 Mall Drive, Commack, New York.

                  • The column labeled “Seizing Location” indicates the approximate
                    location within the searched premises where the item was found by

       1
              In addition to the evidence listed in the spreadsheet, the government also
seized product inventory from the premises of defendant Aventura Technologies, Inc. at 48
Mall Drive, Commack, New York, and will provide a list of the seized product inventory in a
subsequent discovery production.

                                              2
                       reference to the letter assigned by law enforcement personnel
                       conducting the search to the room, office or area within the searched
                       premises. For example, “Room Z” at 48 Mall Drive, refers to the area
                       identified on the annotated schematic of 48 Mall Drive provided under
                       Bates number AVENTURA_0000080667 labeled “Area Z,” which is
                       further reflected in the evidence collected log, photograph log and
                       photographs provided under Bates range AVENTURA_0000080668 -
                       AVENTURA_0000081308.

                   • The column labeled “Description” contains a brief description of the
                     seized item.

Please do not hesitate to contact us for further clarification.

               As the government has explained in discussions with a number of the
defendants, and to the Court most recently at the status conference on September 21, 2020,
the government has been working diligently to review the voluminous evidence seized
pursuant to the search warrants it previously produced to the defendants on June 23, 2020
under Bates numbers AVENTURA_0000080243-AVENTURA_0000080287, including
numerous email accounts, electronic storage media and electronic devices. Pursuant to its
disclosure obligations under Rule 16 and Brady v. Maryland, 373 U.S. 83 (1963), and as it
has indicated in prior discovery letters, the government will continue to produce relevant
materials to the defendants on a rolling basis as it conducts this review.

               At the most recent status conference on September 21, 2020, however, certain
defendants indicated that they believe that they are entitled to copies of certain materials
seized by the government, without regard to their relevance to this case. Federal Rule of
Criminal Procedure 16(a)(1)(E)(iii), provides, in relevant part, that

               Upon a defendant’s request, the government must permit the
               defendant to inspect and to copy or photograph books, papers,
               documents, data, photographs, tangible objects, buildings or
               places, or copies or portions of any of these items, if the item is
               within the government’s possession, custody, or control and . . .
               the item was obtained from or belongs to the defendant.

Accordingly, should any of the defendants wish to request discovery from the government
under this provision, please use the enclosed materials and the search warrants previously
produced to the defendants under Bates numbers AVENTURA_0000080243-
AVENTURA_0000080287, to identify to the government the items within the government’s
possession, custody or control that were “obtained from or belong[] to the defendant” and
that the defendant wishes to “inspect, copy or photograph.”



                                                 3
               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.
                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosure (AVENTURA_0000080524-AVENTURA_0000081309)

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              4
